DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed a Request for Continued Examination on 04/27/2021. Claims 1-20 are pending. Claims 1, 6, 7, 9, 15-16, and 19 have been amended. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.	
Rejections under 35 U.S.C. § 103
3. 	In light of the new ground of rejection, Applicant’s arguments are moot.

Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
6.	Claim 4 recites “converting… for receipt by the API” and “converting … for transmission…”  
7.	The underlined limitations include intended use and are not give patentable weight.
Nonfunctional Descriptive Material
8.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
9.	Claim 1 recites “receiving … used by financial institutions in interbank communication”, “generating … used by financial institutions in interbank communication … used by payment card networks in electronic payment processing”, “processing … used by payment card networks in electronic payment processing … used by financial institutions in interbank communication …”, “upon approval … used by payment card networks in electronic payment processing… used by financial institutions in interbank communication”, and “sending … used by financial institutions in interbank communication…”
10.	Claim 9 recites “a first gateway… used by financial institutions in interbank communication… used by payment card networks in electronic payment processing”, “a payment processor … used by payment card networks in electronic payment processing … used by financial institutions in interbank communication…”, and “a second gateway… used by financial institutions in interbank communication… used by financial institutions in interbank communication…”
11.	Claim 19 recites “wherein the memory unit… used by financial institutions in interbank communication”, “generate … used by financial institutions in interbank communication … used by payment card networks in electronic payment processing”, “process … used by payment card networks in electronic payment processing … used by financial institutions in interbank communication …”, “upon approval … used by financial institutions in interbank communication…”, and “send … used by financial institutions in interbank communication…”
Optional Language
12.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
13.	Claim 1 recites “upon approval of the payment request…”
Claim 6 recites “upon determining the second financial institution…”
Claim 7 recites “upon determining the second financial institution…”
Not positively recited
14.	Claim 1 recites “processing … and generated based on…”
	Claim 2 recites “identifying … in predetermined fields…”
15. 	Underlined claim limitations are not positively recited.

Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
18.	In the instant case, independent claims 1, 9, and 19 are directed to a “method and systems for processing a cross-border payment”. 
19.	Claims are directed to the abstract idea of “processing a cross-border payment” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “receiving inbound payment data from a first financial institution located in a first country, wherein the inbound payment data is in a first message format used by financial institutions in interbank communication; generating a payment request based on the inbound payment data in the first message format used by financial institutions in interbank communication such that the payment request is in a second message format used by payment card networks in electronic payment processing; processing … the payment request in the second message format used by payment card networks in electronic payment processing and generated based on the inbound payment data in the first message format used by financial institutions in interbank communication, wherein the processing comprises approving or declining the payment request; upon approval of the payment request… generating outbound payment data such that the outbound payment data is in the first message format used by financial institutions in interbank communication; and sending the outbound payment data in the first message format used by financial institutions in interbank communication to a second financial institution located in a second country”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

21.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims include additional element such as changing message formats that is not an improvement to the technology and do not amount significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a cross-border payment using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
22.	Hence, claims are not patent eligible.
23.	Dependent claims 2-3 and 10-11 describe the first message format, converting it and generating the second message format. Dependent claims 4 and 12 describe receiving and transmitting the converted the payment confirmation data. Dependent claims 5 and 14 describe the processing of the payment request. Dependent claims 6-7 and 15-16 describe terms of sending of the outbound payment data to the second financial institution. Dependent claims 8 and 17 describe the first and second message formats. Dependent claim 13 describes converting 
24.	The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.
Conclusion
25.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
26.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
27.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

28.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

29.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not found in the original Specification and, therefore, are new matter:
LizardTech
30.	Claim 1 recites “receiving inbound payment data…”, “generating a payment request…”, “… generating outbound payment data…”, and “sending the outbound payment data…” 
Claim 4 recites “receiving payment confirmation data…”, “transmitting the payment confirmation data…”, “converting the payment confirmation data…” and “converting the payment confirmation data…”
Claim 6 recites “determining… whether the second financial institution…” and “…sending the outbound payment data…”
Claim 7 recites “determining… whether the second financial institution…” and “…sending the outbound payment data…”
31.	The claims do not identify what performs the underlined steps. Claims are broader than the Specification (LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733, MPEP 2161.01 I).
Katz
32.	Claim 1 recites “receiving inbound payment data…” and “generating a payment request…” 

33.	Claim language does not appear in the Specification (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Lack of Algorithm
34.	Claim 1 recites “generating… such that the payment request…”, “processing, at a payment processor configured to process…”, and “upon approval… such that the outbound payment data…”
Claim 2 recites “converting … a data interchange format accessible by an application programming interface…”
Claim 5 recites “… comprises Single Message processing”.
Claim 9 recites “a first gateway … such that the payment request…”, “a payment processor… and configured to process…”, and “a second gateway … such that the outbound payment data…”
Claim 10 recites “the first gateway … a data interchange format accessible by the API”.
Claim 18 recites “… arranged in a single system”.
Claim 19 recites “a processor configured …”, “wherein the memory unit is configured to …”, “wherein the processor is configured to:”, “generate… such that the payment request…”, and “upon approval… such that the outbound payment data…”
Claim 20 recites “… wherein … the processor is further configured to …”
35. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).

36.	Claims 3, 8, 11-13, and 15-17 are rejected under the same rationale as claims 1 and 9 because claims 3, 8, 11-13, and 15-17 inherit the deficiencies of claims 1 and 9 due to their dependency.
37.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


38.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


39.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
IPXL
40.	Claim 20 recites “… wherein, when generating … the processor is further configured to…”
41.	The claim includes using the claimed structural element. IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005).
Rembrandt/UltimatePointer
42. 	Claim 9 recites “a payment processor … and generated based on …”
	Claim 10 recites “the API … in predetermined fields to generate …”
	Claim 11 recites “… for converting …”
	Claim 16 recites “… for onward settlement… “
	Claim 20 recites “identify … in predetermined fields to generate …”

Means Plus Function
44. 	Claim 9 recites “a first gateway configured to …” and “a second gateway … wherein the second gateway is configured to …”
	Claim 10 recites “the first gateway is configured to…” and “the API is configured to …”
	Claim 11 recites “…wherein the first gateway is further configured to …”
Claim 12 recites “…wherein the second gateway is further configured to …”
Claim 13 recites “…wherein the first gateway is further configured to …”
Claim 15 recites “…wherein the second gateway is further configured to …”
Claim 16 recites “…wherein the second gateway is further configured to …”
Claim 19 recites “wherein the memory unit is configured to …”
45.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 I.
Unclear scope
46. 	Claim 20 recites “The system … the processor is further configured to…” and “identify, by the API…” 
47. 	It is unclear whether the claim directed to the system comprising a processor and memory unit, or combination of processor, memory unit and API. In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).


Claim Rejections - 35 USC § 103
48. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
49.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

50.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
51.	Claims 1-2, 4-5, 9-10, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20170091735A1 to Kulpati et al.
52.	As per claims 1, 9, and 19:
Gavin et al. discloses a method, and systems for processing a cross-border payment, the method comprising:
receiving inbound payment data from a first financial institution located in a first country, wherein the inbound payment data is in a first message format used by financial institutions in interbank communication [0035]-[0037], See FIG. 1
… wherein the processing comprises approving or declining the payment request [0038] 
upon approval of the payment request in the second message format used by payment card networks in electronic payment processing, generating outbound payment data such that the outbound payment data is in the first message format used by financial institutions in interbank communication [0035], [0039], See FIG. 1
sending the outbound payment data in the first message format used by financial institutions in interbank communication to a second financial institution located in a second country [0049], See FIG. 1.
As per claim 9 Gavin et al. additionally disclose:
a first (second) gateway [0035], See FIG. 1.
As per claim 19 Gavin et al. additionally disclose 
a processor [0031]-[0032], [0037] 
a memory [0031]-[0032], [0037] 
Gavin et al. does not explicitly discloses the following limitations:
generating a payment request based on the inbound payment data in the first message format used by financial institutions in interbank communication such that the payment request is in a second message format used by payment card networks in electronic payment processing; 
processing, at a payment processor configured to process payment card-based transactions, the payment request in the second message format used by payment card networks in electronic payment processing and generated based on the inbound payment data in the first message format used by financial institutions in interbank communication. 
However, Kulpati et al., as shown, discloses the following limitations:
generating a payment request based on the inbound payment data in the first message format used by financial institutions in interbank communication such that the payment  [0065], [0066] 
processing, at a payment processor configured to process payment card-based transactions, the payment request in the second message format used by payment card networks in electronic payment processing and generated based on the inbound payment data in the first message format used by financial institutions in interbank communication  [0053], [0069]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for interoperable electronic financial services using mobile communications devices and without the need for traditional banking systems like plastic cards, POS machines, branches and ATMs taught by Kulpati et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using interbank transfers through online banking, using information from programming interfaces to request transferring funds between banks that might located in different countries as taught by Kulpati et al. over that Gavin et al. with the motivation to enhance a method with new features like using transaction request message in ISO 8583 messaging format or in any other suitable financial system transaction messaging format in processing original credit and debit transactions as taught by Kulpati et al. over that Gavin et al.
53.	As per claims 2 and 10:
Gavin et al. discloses the following limitations:
converting the inbound payment data from the first message format to a data interchange format accessible by an application programming interface (API) [0053] 
Gavin et al. does not explicitly discloses the following limitations:
identifying, by the API, data in predetermined fields to generate the payment request in the second message format. 
However, Kulpati et al., as shown, discloses the following limitations:
identifying, by the API, data in predetermined fields to generate the payment request in the second message format [0057] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for interoperable electronic financial services using mobile communications devices and without the need for traditional banking systems like plastic cards, POS machines, branches and ATMs taught by Kulpati et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using interbank transfers through online banking, using information from programming interfaces to request transferring funds between banks that might located in different countries as taught by Kulpati et al. over that Gavin et al. with the motivation to enhance a method with new features like generating the transaction request message in ISO 
54.	As per claims 4 and 12:
Gavin et al. discloses the following limitations:
receiving payment confirmation data in the first message format from the second financial institution [0054] 
transmitting the payment confirmation data in the first message format to the first financial institution, wherein the transmitting comprises [0049] 
converting the payment confirmation data from the first message format to the second message format for receipt by the API [0051] 
converting the payment confirmation data from the second message format to the first message format for transmission to the first financial institution [0056] 
55.	As per claims 5 and 14:
Gavin et al. discloses the following limitations:
wherein the processing of the payment request generated based on the inbound payment data in the first message format comprises Single Message processing  [0045] 
56.	As per claim 13:
Gavin et al. discloses the following limitations:
convert the received payment confirmation data from the second message format to the first message format [0061] 
transmit the payment confirmation data in the first message format to the first financial institution [0057] 
As per claim 18:
Gavin et al. discloses the following limitations:
wherein the first gateway and second gateway are arranged in a single system [0030] 

57.	Claims 3, 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20170091735A1 to Kulpati et al. and US20180174237A1 to Hosny et al.
58.	As per claims 3 and 11:
Gavin et al. does not explicitly discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number.
However, Hosny et al., as shown, discloses the following limitations: 
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027], [0028] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including 
59.	As per claims 8 and 17:
Gavin et al. does not explicitly discloses the following limitations:
wherein the first message format is compliant with ISO 20022, and wherein the second message format is compliant with ISO 8583.
However, Hosny et al., as shown, discloses the following limitations: 
wherein the first message format is compliant with ISO 20022, and wherein the second message format is compliant with ISO 8583 [0030] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new feature 
60.	As per claim 20:
Gavin et al. discloses the following limitations:
convert the inbound payment data from the first message format to a data interchange format accessible by an application programming interface (API) by [0053] 
Gavin et al. does not explicitly discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number;
identify, by the API, data in predetermined fields to generate the payment request in the second message format. 
However, Hosny et al., as shown, discloses the following limitations:
converting an account number associated with the first financial institution to a sender card account number, and converting an account number associated with the second financial institution to receiver card account number [0027], [0028] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for storing account profiles, each including account details and a currency type; receiving a currency exchange request including a first currency amount of a first currency type to be exchanged for a second currency amount of a second currency type and delivery information taught by Hosny et al. in a method of converting 
However, Kulpati et al., as shown, discloses the following limitations:
identify, by the API, data in predetermined fields to generate the payment request in the second message format [0057] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for interoperable electronic financial services using mobile communications devices and without the need for traditional banking systems like plastic cards, POS machines, branches and ATMs taught by Kulpati et al. in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like using interbank transfers through online banking, using information from programming interfaces to request transferring funds between banks that might located in different countries as taught by Kulpati et al. over that Gavin et al. with the motivation to enhance a method with new features like generating the transaction request message in ISO 8583 messaging format or in any other suitable financial system transaction messaging format in association with the second entity as taught by Kulpati et al. over that Gavin et al.

61.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20050004872A1 to Gavin et al. in view of US20170091735A1 to Kulpati et al. and US20170178098A1 Hu.
As per claims 6 and 15:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly;
upon determining the second financial institution can receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to the second financial institution.
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly [0026] 
upon determining the second financial institution can receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to the second financial institution [0027] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments directly between two financial institutions involved in payment transaction as taught by Hu over that Gavin et al.
	As per claims 7 and 16:
Gavin et al. does not explicitly discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly;
upon determining the second financial institution cannot receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to a third financial institution located in the second country for onward settlement with the second financial institution.
However, Hu, as shown, discloses the following limitations:
determining whether the second financial institution is configured to receive the outbound payment data in the first message format directly [0026] 
upon determining the second financial institution cannot receive the outbound payment data in the first message format directly, sending the outbound payment data in the first message format to a third financial institution located in the second country for onward settlement with the second financial institution [0032] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products for providing a distributed instant fund transfer network where a method may include receiving, by a  server of a financial institution, an instant fund transfer request from a user via a browser application taught by Hu in a method of converting electronic files comprising financial transaction data for supporting international electronic financial transactions of Gavin et al. with the motivation to enhance a method with a new features like transferring payments through the .
Conclusion
64.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090157550A1 - Fraher et al. – Discloses managing foreign payments using separate conduits for messaging and payments where originating depository financial institution can create an F3X message designating a fixed amount of foreign currency to be credited to, or debited from, a receiving depository financial institution. 
US20170221066A1 – Ledford et al. – Discloses a method, system, apparatus, and computer program for conducting a real-time payment settlement transaction where the method includes determining a prefunded requirement for one or more financial institutions. 
Faster Payments maps way to ISO 20022 standard. The UK’s Paster Payments scheme has released a mapping tool to enable developers to convert its existing ISO 8583 message protocol to the internationally recognized ISO 20022 standard. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)